Ingraham, J.:
Upon an affidavit of one of the plaintiff’s attorneys herein which alleged that this was a special proceeding commenced by the service on the plaintiff herein, Eva K. Conlon, of a petition and an order to show cause; that Eva K. Conlon interposed her answer to the petition, and the matter duly came on for argument at the Special Term; that on or about March 3,1908, a final order was duly made and entered, from which order the defendant therein has appealed ; that upon the argument of the motion, the court gave to the petitioner permission to file affidavits in reply to the answer and directed that the same be served on the attorneys for the defendant Conlon, and the affidavit of one Fox was accordingly filed with the court and a copy thereof served on the attorneys; and that no other affidavits or papers were served upon the said attorneys; that there was contained in said order determining the proceedings a recital of “affidavits, judgment rolls and other papers which were not mentioned in the moving papers and the defendant Eva K. Conlon, and her attorneys had no notice that they were to be nsed upon this motion, and so far as deponent or his said firm knows were never before the court; ” that one of these judgment rolls consisted of seventy printed pages and the other of more than one hundred and twenty folios ; that the petition prayed that the receiver pay over to the petitioner the rents and profits collected from certain real property, and that the order *626entered in this proceeding so directs, and discharges the receiver ; and an application was made to resettle the order. There was submitted in answer to this motion an affidavit of one of the defendants’ attorneys herein which stated that he argued the motion and that the order was entered after a notice of settlement; that the notice to resettle the order was not made until after the plaintiff herein had appealed from the order, and that to the best of the deponent’s recollection the judgment rolls or their contents were referred to by the deponent during the argument of the motion, and also by other counsel heard on the argument; that one of the affidavits mentioned was expressly referred to in the petition of Joseph L. Buttenwieser; and that the other affidavit was merely a statement by the receiver as to the amount of money in his hands, and was furnished by the direction of the court, so that that amount could be ascertained.
Upon these papers the court, presided over by the same justice who heard the motion and made the order, denied the motion to resettle the order. The appellant has not seen fit to print either the motion papers upon which the order sought to be resettled was entered, or the order which she seeks to have resettled; and we are forced to rely upon incidental mention of the nature of the proceeding and the form of the order that was entered contained in the affidavit of the moving party. It follows that it is quite impossible for the court to determine intelligently from this record whether these judgment rolls were necessary for the court’s decision of the application before it. It, however, appears that the question to be determined by the court was to whom the money in the hands of the receiver should be paid, and that one of these judgment rolls was the judgment in this action, although that fact is not asserted in any of the affidavits, and that the other judgment roll was a judgment to which this defendant was a party. Whether the plaintiff was a party to that action does not appear; nor does it appear whether the receiver was appointed in this action, or under what circumstances he became possessed of the moneys which were in controversy. These judgment rolls were on file with the clerk of the court, in the court'house in which the motion was heard. If the receiver had been appointed in these actions and held the fund subject to these judgments, it is apparent that they should be con*627sidered before determining to whom the money should be paid. In the affidavit of the attorney making the motion it is not stated that these judgment rolls were not referred to in the moving papers, the only allegation being that copies of them were not served upon the plaintiff; and the judge, by denying the motion to resettle the order, has in effect certified that the papers there recited were actually before him and were the papers upon which he determined the motion. There is nothing to show whether or not they were relevant or necessary for a proper determination of the question submitted upon this motion; and if they were referred to on the argument before him, he was certainly justified in sending for these judgment rolls and considering them upon the application which was submitted to him. The question is as to the affidavits and papers used by the court in deciding the application, and when an application is made to carry into effect a judgment duly entered in the action in which the proceeding is brought, no rule that I know of requires that copies of such judgment should be served as a part of the moving papers. As to what was before the court to whom the motion was made, we must necessarily depend upon the determination of the court itself; and it is only where the fact of what took place before the court is undisputed that we are justified in reviewing the action of the court in determining the question as to the proper recitals of the order.
In this case, we think that as these judgment rolls were expressly referred to on the argument as having a material bearing upon the question to be decided, the court was justified in using them in determining the question, and their being in the custody of the court when the motion was made, the court was at liberty to refer to them, and having referred to them and made its determination upon them, it quite properly inserted them in the order as the papers upon which he had made the determination which resulted in the entry of the order. If these judgment rolls were not necessary to be printed upon the appeal from the order, the plaintiff has a right to apply to the court from which the appeal is taken to determine the parts thereof to be printed upon the appeal from the order to be used in place of the original documents. (General Rules of Practice, rule 34.)
The order should, therefore, be affirmed, with ten dollars costs *628and disbursements, without prejudice to an application to the Special Term for the relief indicated.
Clarke and Scott, JJ., concurred; McLaughlin and Houghton, JJ., dissented.